Order entered August 5, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01415-CV

     SOUTHAMPTON LTD. AND SOUTHWEST REINSURANCE, INC., Appellant

                                              V.

 FOUR HORSEMEN AUTO GROUP, INC., CHISHOLM TRAIL AUTO GROUP, LLC,
  CHISHOLM TRAIL AUTO GROUP II, LLC , CHISHOLM TRAIL REAL ESTATE,
                          LLC, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13331

                                          ORDER
      Appellee’s verified motion requesting judicial notice is deferred to the submissions panel.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE